Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 1 September 2020 and 26 November 2021 have been entered. Applicant’s amendment of the specification filed 8 May 2020 has been entered. Applicant’s amendment of the claims filed 26 November 2021 has been entered.

Election/Restriction
In the response received on 26 November 2021, Applicant elected, without traverse, the species of:
A) wherein the polypeptide comprising an extracellular activin receptor type Ila (ActRIIa) variant having the sequence of SEQ ID NO: 69, which corresponds to a variant of the generic sequence of SEQ ID NO: 1, in which X1 is F; X2 is Y; X3 is E; X4 is L; X5 is E; X6 is R; X7 is R; X8 is E; X9 is E; X10 is K; X11 is D; X12 is K; X13 is R; X14 is L; X15 is Y; X16 is R; X17 is K; X18 is K; X19 is W; X20 is L; X21 is D; X22 is F; X23 is T; X24 is E; X25 is E; X26 is N; and X27 is Q; and
C) wherein the subject has or is at risk of developing osteoporosis.
Claims 1, 3-5, 7, 8, 11-25 and 27-44 are cancelled. Claims 45-58 have been added. Claims 2, 6, 9, 10, 26 and 45-58 are pending and under examination to the 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings (Figures 1 and 2) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. Figures 1 and 2 contain text that is unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs in claims 48 and 50 (NPVTPK), and the specification at p. 11, line 37 (VTPK).
Compliance with the sequence rules is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 9, 10 and 45-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of reducing bone resorption, increasing bone formation, increasing bone strength, or reducing risk of bone fracture in a subject having a condition or disease involving bone damage, or a method of treating a subject having a bone disease, comprising administering to the subject a therapeutically effective amount of a polypeptide comprising an extracellular activin receptor type lla (ActRlla) variant, does not reasonably provide enablement for prophylactic treatment (i.e., treating a subject at risk of developing a bone disorder or a bone disease). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Independent claim 2 recites a method of reducing bone resorption, increasing bone formation, increasing bone strength, or reducing risk of bone fracture in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide comprising an extracellular activin receptor type lla (ActRlla) variant, and depending claim 6 further recites that the subject has or is at risk of a specific bone disorder or bone disease, e.g., osteoporosis, osteopenia, etc. Independent claim 9 recites a method of treating a subject having or at risk of developing a bone disease, and depending claim 10 lists the bone diseases.  
The claims encompass prophylactic treatment, i.e., administering the ActRlla variant to a subject who does not have a bone disorder or bone disease at the time of treatment. The specification, however, fails to provide enablement for such prophylactic treatment. The specification discloses extracellular ActRIIa variants that are constructed by introducing amino acid residues of ActRIIb to ActRIIa with the goal of imparting physiological properties conferred by ActRIIb, while also maintaining beneficial a mouse model of osteoporosis. The specification, however, fails to provide evidence that the ActRlla variant can be administered to any subject, including those without a bone disorder or bone disease. Rodgarkia-Dara et al. (Mutat. Res., 2006, Vol. 613(2-3):123-137) teaches that activins are profoundly involved in liver biology, and that deregulation of activin signaling contributes to pathologic conditions such as hepatic inflammation and fibrosis, acute liver failure, and development of liver cancer (see abstract). It would be unpredictable whether disruption of the activin signaling may cause detrimental effects to a subject. Further, there is no evidence in the specification that the treatment can provide prevention of a bone disorder or bone disease in a subject. Since the skilled artisan could not predictably know the outcomes of treating a subject that does not have a bone disorder or bone disease, it would require undue experimentation for the skilled artisan to practice the claimed invention in its full scope.
In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6, 9, 10 and 45-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,090,361 B2.
Claim 1 of the ‘361 patent recites a method of increasing bone mineral density in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide comprising an extracellular activin receptor type IIa (ActRIIa) variant and an Fc domain. The ActRIIa variants claimed in the ‘361 patent have the same structures (sequences) as the ActRIIa variants of the instant claims (i.e., having a sequence of SEQ ID NO: 1, in which X1 to X27 are specified according to claim 1). Although the claims at issue are not identical, they are not patentably distinct from each other, because the instant claims are broader in scope, encompassing the use of the species (i.e., ActRIIa variant-Fc) claimed in the ‘361 patent. Therefore, the instant claims are anticipated by the claims of the ‘361 patent.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 25, 2022